Citation Nr: 1101064	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to April 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

The Veteran testified before the undersigned at a hearing in 
February 2009.  A transcript of the hearing is of record.  

The case was remanded by the Board in August 2009 to afford the 
Veteran a VA examination.  A review of the record indicates that 
the Board's directives have been substantially complied with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran has PTSD that is related to a verified in-service 
stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran 
has PTSD that is related to his military service.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
entitlement to service connection for PTSD, no further discussion 
of these VCAA requirements is required with respect to this 
claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Merits of the Claim

Entitlement to service connection for PTSD requires medical 
evidence diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and an 
in-service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 
4.125(a).  Where the claimed stressor is not related to combat, 
the Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain evidence that corroborates the Veteran's 
account as to the occurrence of the claimed stressor.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2010); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

However, where VA determines that the Veteran did not engage in 
combat with the enemy, or that the Veteran did engage in combat 
with the enemy but the claimed stressor is not related to such 
combat, the Veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed stressor.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).
 
With regards to the corroboration of stressors, the Board 
observes there has been a recent amendment to 38 C.F.R. § 3.304 
concerning stressors based on a veteran's "fear of hostile 
military or terrorist activity."   
The amendment provides that if a stressor claimed by a veteran is 
related to the veteran's "fear of hostile military or terrorist 
activity" and a VA or VA-contracted psychiatrist or psychologist 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor so 
long as there is not clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service.  Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be 
codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of the rule published on 
July 13, 2010).  For purposes of this section, "fear of hostile 
military or terrorist activity" means that "a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, . . .  and the veteran's response to the event or 
circumstance involved a psychological or psycho-physiological 
state of fear, helplessness, or horror."  75 Fed. Reg. at 
39,852.  

The Veteran contends that he has PTSD as a result of loading and 
unloading deceased serviceman, specifically his friend, R.P. 
Flynn, who was killed in Vietnam, while stationed in Guam in 
1964.  The Board conceded the Veteran's stressor in its August 
2009 Remand.  Thus, the case was remanded to afford the Veteran a 
VA examination to determine whether he had PTSD as the result of 
his verified in-service stressor.

The Veteran was afforded a VA examination in October 2009.  His 
claims file was reviewed.  Following an exhaustive examination, 
the Veteran was diagnosed with PTSD.  The examiner opined that it 
was at least as likely as not that PTSD was secondary to the 
Veteran's military trauma of loading and unloading deceased 
servicemen.  The examiner opined that unloading the body of a 
friend from his home town was particularly traumatic and that the 
Veteran's PTSD symptoms were related to that trauma.  

Based on a review of the evidence, the Board finds that service 
connection is clearly warranted.  The Veteran has a verified 
stressor of loading and unloading deceased serviceman, 
specifically his friend, R.P. Flynn, and a diagnosis of PTSD by a 
VA examiner as a result of this verified stressor.  There are no 
medical opinions to the contrary.  Therefore, the evidence 
supports a grant of service connection for PTSD.  


ORDER

Entitlement to service connection for PTSD, is granted.



____________________________________________
L.M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


